DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the application filed on 01/06/2020.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 and 01/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,338,108. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘108 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, claim 1 of the instant application is broader than the claim 1 of the ‘108 patent, and comprises the same components of claim 1 of the ‘108 patent: receiving an electronic mail (e-mail); separating a short message portion from the e-mail message; parsing the short message portion; and transmitting a short message.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 16/735,216
1. A method for inter-modal messaging communication, the method comprising: 
   receiving, by a computer through a messaging communications services provided by the computer, an electronic mail (e-mail) message having a destination address and addressed to domain names associated with different modes of communication, the computer having a network interface communicatively connected to a data network and a telephone network, the e-mail message received from a user device through the data network, the telephone network, or a combination thereof, the different modes of communication comprising short message service (SMS) messaging;
separating, by the computer, a short message portion from the e-mail message for SMS messaging, the short message portion containing text within a body of the e-mail message, the separating including removing formatting attributes from the text;
   





   parsing, by the computer, the short message portion for SMS messaging according to a predetermined short message size; and 
  


   transmitting, by the computer to the destination address specified in the e-mail message via the data network, one or more SMS messages comprising the short message portion of the e-mail message. 
U.S. Patent No. 9,338,108
1.  A method of inter-modal messaging communication, comprising: 

   receiving, by an inter-modal messaging communications server, an electronic mail message to be distributed to at least one destination address, the inter-modal messaging communications server communicatively connected to a data network and a public switched telephone network (PSTN);  determining, by the inter-modal 
messaging communications server, whether the electronic mail message is a multi-modal distribution message based on the at least one destination address; when determining that the electronic mail message is a multi-modal distribution message, 
   separating, by the inter-modal messaging communications server, the 
electronic mail message into a plurality of message portions for communication by a plurality of modes of distribution, the separating based on one or more indicators or formatting attributes of the electronic mail message, the plurality of message portions including a short message portion and a fax message portion;  for the short message portion of the electronic mail message, 
   parsing the short message portion into a number of individual short messages according to at least a messaging parameter value and a predetermined short message size;  and based on a short message conversation parameter, 
   transmitting, by the inter-modal messaging communications server via a first mode of the plurality of modes of distribution, a short message comprising the short message portion of the electronic mail message and establishing a conversation comprising conversation attributes.


Claims 1, 2, 4, 6-9, 11, 13-16, 18 and 20 are rejected on the ground of 
Claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,338,108.
Claims 5, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 9,338,108.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,866,517. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘517 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, claim 1 of the instant application is broader than the claim 1 of the ‘517 patent, and comprises the same components of claim 1 of the ‘517 patent: receiving an electronic mail (e-mail); separating a short message portion from the e-mail message; parsing the short message portion; and transmitting a short message.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of 

Instant Application 16/735,216
1. A method for inter-modal messaging communication, the method comprising: 
   receiving, by a computer through a messaging communications services provided by the computer, an electronic mail (e-mail) message having a destination address and addressed to domain names associated with different modes of communication, the computer having a network interface communicatively connected to a data network and a telephone network, the e-mail message received from a user device through the data network, the telephone network, or a combination thereof, the different modes of communication comprising short message service (SMS) messaging;
separating, by the computer, a short message portion from the e-mail message for SMS messaging, the short message portion containing text within a body of the e-mail message, the separating including removing formatting attributes from the text;
   






   parsing, by the computer, the short message portion for SMS messaging according to a predetermined short message size; and 
  



   transmitting, by the computer to the destination address specified in the e-mail message via the data network, one or more SMS messages comprising the short message portion of the e-mail message. 
U.S. Patent No. 9,866,517
1.  A method of inter-modal messaging communication, comprising: 

   receiving, by a server, an electronic mail message to be distributed to at least one destination address, the server communicatively connected to a network;  
   determining, by the server, whether the electronic mail message is a 
multi-modal distribution message based on the at least one destination address;  
   when determining whether the electronic mail message is a multi-modal distribution message, the server determining whether the at least one 
destination address includes destination addresses associated with different modes of distribution and   
   separating, by the server, the electronic mail message into a plurality of message portions per the different modes of communication such that each message portion of the plurality of message portions corresponds to each mode of the different modes of distribution, the separating based on one or more indicators or formatting attributes of the electronic mail message, the plurality of message portions including a short message portion;  for the short message portion of the electronic mail message,
   parsing the short message portion into a number of individual short messages according to at least a messaging parameter value and a predetermined short message size;  and based on a short message 
with the electronic mail message,  
   transmitting, by the server via a first mode of the different modes of distribution, a short message comprising the short message portion of the electronic mail message and establishing a conversation 
comprising conversation attributes. 


Claims 1-5, 7-12, 14-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 15 of U.S. Patent No. 9,866,517.
Claims 6, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,866,517.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,547,584. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘584 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, claim 1 of the instant application is broader than the claim 1 of the ‘584 patent, and comprises the same components of claim 1 of the ‘584 
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 16/735,216
1. A method for inter-modal messaging communication, the method comprising: 
   receiving, by a computer through a messaging communications services provided by the computer, an electronic mail (e-mail) message having a destination address and addressed to domain names associated with different modes of communication, the computer having a network interface communicatively connected to a data network and a telephone network, the e-mail message received from a user device through the data network, the telephone network, or a combination thereof, the different modes of communication comprising short message service (SMS) messaging;
separating, by the computer, a short message portion from the e-mail message for SMS messaging, the short message portion containing text within a body of the e-mail message, the separating including removing formatting attributes from the text;
   parsing, by the computer, the short message portion for SMS messaging according to a predetermined short message size; and 
  


   













   transmitting, by the computer to the destination address specified in the e-mail message via the data network, one or more SMS messages comprising the short message portion of the e-mail message. 
U.S. Patent No. 10,547,584
1.  A method, comprising: 


   responsive to receiving an e-mail from an e-mail client, determining, by a server having a processor and a non-transitory computer readable-medium, whether the e-mail is addressed to domain names associated with different modes of communication;  when the server determines that the e-mail is addressed to domain names associated with different modes of communication, 






   separating, by the server, the e-mail into message portions for each mode of the different modes of communication, the separating based on an indicator or formatting attribute of the e-mail, the message portions including a short message portion;  
     processing, by the server, the short message portion of the e-mail into individual short messages for distribution through a text 
messaging service;  determining, by the server, whether a conversation mode applies to the e-mail;  when the server determines that a conversation mode applies to the e-mail: determining, by the server, whether a conversation involving the e-mail client was previously established;  when the server determines that the conversation involving the e-mail client was previously established, determining, by the server, an established short code for the conversation; when the server determines that the conversation involving the e-mail client was not previously established, determining, by the server, a new short code for the conversation;  
   transmitting, by the server through the text messaging service using the established short code or the new short code for the conversation, the individual short messages to a destination address of the short message portion of the e-mail, wherein a two-way messaging between the 
destination address and the e-mail client is maintained using the established short code or the new short code for the conversation;  and when the server determines that a conversation mode does not apply to the e-mail,  
   transmitting, by the server through the text messaging service, the individual short messages 
to the destination address of the short message portion of the e-mail received 
from the e-mail client.


Claims 1-6, 8-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,547,584.
Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 10,547,584.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (US 2007/0149223), in view of Gress et al. (US 6,813,507).

As to claim 1, Liang discloses the invention as claimed, including a method for inter-modal messaging communication, the method comprising: 
receiving, by a computer through a messaging communications services provided by the computer, an electronic mail (e-mail) message having a destination address and addressed to domain names associated with different modes of communication (402, Fig. 4; 502-506, Fig. 5; ¶0041, “determines (step 402) that at least one SMS destination address has been included among the addressing information associated with a given e-mail message body”; ¶0046, “Upon determining that an SMS destination address has been included in the 󠇀󠇀.cc:󠇀󠇀addressing field”; ¶0058), the computer (110, 120, Fig. 1) communicatively connected to a data network (108, Fig. 1) and a telephone network (104, 106, Fig. 1), the e-mail message received from a user device (101, 122, Fig. 1) through the data network (108, Fig. 1), the telephone network (104, 106, Fig. 1), or a combination thereof, the different modes of communication comprising short message service (SMS) messaging (Figs. 4-5; ¶0041);
separating, by the computer, a short message portion from the e-mail message for SMS messaging, the short message portion containing text within a body of the e-mail message, the separating including removing formatting attributes from the text (Fig. 3; 404-406, Fig. 4; ¶0041; ¶0044, “the e-mail message formulation module 310 may pass (step 406) the SMS message payload, along with an indication of the SMS destination address, to the SMS message formulation module 308”);
parsing, by the computer, the short message portion for SMS messaging according to a predetermined short message size (¶0042; ¶0045, “sent to the SMS message formulation module 308 from the e-mail message formulation module 310 may be limited to a given number of characters”; ¶0048; ¶0049, “When arranging for the transmission of the macro SMS message, the SMS client application may break up the macro SMS message into portions, where each portion has no more characters than the character-limit”; ¶0050); and 
transmitting, by the computer to the destination address specified in the e-mail message via the data network, one or more SMS messages comprising the short message portion of the e-mail message (Fig. 1; Fig. 5; ¶0035, “the SMS client application to employ the communication subsystem 240 to send the same SMS message payload multiple times, once for each SMS destination address to which the SMS destination address alias corresponds”; ¶0040, “all or part of a message composed as an e-mail message may be transmitted to an SMS destination address”; ¶0061, “The SMS message formulation module 308 may then process the e-mail message to form the SMS message payload and send the SMS payload to the SMS destination address”). 

	Although Liang discloses the computer communicatively connected to a data the computer (20, Fig. 1) having an interface (34, 50, Fig. 1) communicatively connected to a data network (28, Fig. 1) and a telephone network (10, Fig. 1) (col. 4, lines 9-19, “the unified messaging system 20 includes an SMPP interface 50 for receiving the SMS messages via SMPP protocol”; col. 4, lines 20-50). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Liang to include the computer having an interface communicatively connected to a data network and a telephone network, as taught by Gress because it would provide enhanced messaging services
by adding the interface to the system, thereby allowing the computer to be directly coupled with the data and telephone networks (Fig. 1). 

As to claim 2, Liang discloses the method according to claim 1, further comprising: identifying, by the computer, a subscriber account associated with the e-mail message, the identifying including accessing a customer database using identifying information of the e-mail message; and accessing a messaging parameter value of the subscriber account (¶0020, “a user having an account on the e-mail server 120”; ¶0036, “the user 302 of the first mobile device 101A may employ (reference link 322)…the user having an account on the e-mail server 120”; ¶0038, “e-mail client executed on the desktop computer 122 associated with the user having an account on the e-mail server 120 may communicate with the e-mail server 120 to retrieve the e-mail message”). 

wherein the parsing further comprises parsing the short message portion for SMS messaging according to the messaging parameter value of the subscriber account, wherein the messaging parameter value of the subscriber account limits a total number of the one or more SMS messages (¶0042; ¶0045, “sent to the SMS message formulation module 308 from the e-mail message formulation module 310 may be limited to a given number of characters”; ¶0048; ¶0049, “When arranging for the transmission of the macro SMS message, the SMS client application may break up the macro SMS message into portions, where each portion has no more characters than the character-limit”; ¶0050). 

As to claim 4, Liang discloses the method according to claim 1, further comprising: establishing, by the computer, an SMS conversation comprising conversation attributes based on a short message conversation parameter of a subscriber account associated with a user of the user device (Fig. 5; ¶0036; ¶0038; ¶0042; ¶0045; ¶0048; ¶0049, “When arranging for the transmission of the macro SMS message, the SMS client application may break up the macro SMS message into portions, where each portion has no more characters than the character-limit”; ¶0050).

As to claim 5, Liang discloses the method according to claim 4, further comprising: determining, by the computer, a short code for the SMS conversation; receiving, by the computer, an SMS message associated with the short code; and providing, by the computer, the SMS message to the subscriber account associated with the user of the user device from which the e-mail is received and originated the SMS conversation (402, Fig. 4; 502-506, Fig. 5; ¶0041, “determines (step 402) that at least one SMS destination address has been included among the addressing information associated with a given e-mail message body”; ¶0046, “Upon determining that an SMS destination address has been included in the 󠇀󠇀.cc:󠇀󠇀addressing field”; ¶0058). 

As to claim 6, Liang discloses the method according to claim 1, wherein the separating comprises separating portions of the e-mail message according to separation factors, the separation factors including at least one of message formatting, attachment, text-based separator, font size, or disclaimer (Fig. 3; 404-406, Fig. 4; ¶0041; ¶0044, “the e-mail message formulation module 310 may pass (step 406) the SMS message payload, along with an indication of the SMS destination address, to the SMS message formulation module 308”). 

As to claim 7, Liang discloses the method according to claim 6, wherein the different modes of communication further comprise facsimile, wherein the portions of the e-mail message from the separating comprise a facsimile message portion, and wherein the transmitting further comprises transmitting the facsimile message portion to via the data network, the telephone network, or a combination thereof (It is noted that a facsimile message can be attached as an attachment to an email, which is well known in the art). 

As to claim 8, it is rejection for the same reasons set forth in claim 1 above. In addition, Liang discloses a system for inter-modal messaging communication, the system comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor (¶0012; ¶0024).

As to claim 9, it is rejection for the same reasons set forth in claim 2 above.

As to claim 10, it is rejection for the same reasons set forth in claim 3 above.

As to claim 11, it is rejection for the same reasons set forth in claim 4 above.

As to claim 12, it is rejection for the same reasons set forth in claim 5 above.

As to claim 13, it is rejection for the same reasons set forth in claim 6 above.

As to claim 14, it is rejection for the same reasons set forth in claim 7 above.

As to claim 15, it is rejection for the same reasons set forth in claim 1 above. In addition, Liang discloses a computer program product for inter-modal messaging communication, the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a computer (¶0012; ¶0024). 

 As to claim 16, it is rejection for the same reasons set forth in claim 2 above.



As to claim 18, it is rejection for the same reasons set forth in claim 4 above.

As to claim 19, it is rejection for the same reasons set forth in claim 5 above.

As to claim 20, it is rejection for the same reasons set forth in claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spielman et al. (US 6,665,378), Reeves et al. (US 2011/0258265), Joo (US 2006/0135185) disclose system and method for sending short text messages in mobile communication systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 9, 2021